Order of disposition, Family Court, New York County (Sheldon Rand, J.), entered on or about February 16, 1993, which terminated respondent’s parental rights to the subject child following a fact-finding determination that she is mentally ill, unanimously affirmed, without costs.
The unrefuted evidence presented here establishes that respondent suffers from a severe and long-standing mental illness. Respondent’s extensive medical history, revealing a chronic, degenerating condition, frequent hospitalization, and a failure to adhere to any treatment plan, along with the conclusion of the court-appointed psychiatrist that there was no possibility of improvement in the foreseeable future, constitute clear and convincing evidence that respondent is presently and for the foreseeable future unable to provide proper and adequate care for the subject child and warrants termination of her parental rights pursuant to Social Services Law § 384-b (4) (c) (see, Matter of Belinda S., 189 AD2d 679, Iv denied 81 NY2d 706). The court’s disposition committing guardianship and custody of the child to petitioner was soundly based on the best interests of the child (see, Matter of Star Leslie W, 63 NY2d 136, 147-148). Concur—Murphy, P. J., Rubin, Kupferman, Asch and Nardelli, JJ.